Wheeler, C. J.
The right of the plaintiff to his recovery in this action, depends upon the authority of the attorney, Crossman, to convey to Thorn the land in controversy. The power of attorney of the 14th of July, 1836, under which the attorney made the conveyance by his deed of the 18th of January, 1838, contains no description of the land. If it is sufficiently certain to be capable of being supported as a valid power, it is by reason of its reference to the titles in the hands of the attorney. These are referred to in the instrument as the titles “ I have placed in their hands to sell or transfer for me,” and it is added, “ the titles which I have placed in their hands to sell are titles which were granted to citizens by the legal authorities of the Republic of Mexico.” These are the only words of description or identity by which to ascertain the application of the power, or the lands which it was intended to empower the attorney to convey; and it must be admitted that they are very indefinite. If the power can be supported, it must be by proof that the title here in question was one of those referred to as having been placed in the hands of the attorney. A case is cited by Broom in his Legal Maxims, which may be an authority for sustaining the power by the aid of such proof. “An agreement in writing for the sale of a house did not, by description, ascertain the particular house, but it referred to the deeds as being in the possession of A. B., named in the agreement. The court held the agreement sufficiently certain, inasmuch as it appeared upon the face of the agreement that the house referred to was the house of which the deeds were in the possession of A. B., and consequently the house might easily be ascertained before the master, and id certum est quod certum reddi potest.” (Broom’s Legal Maxims, p. 482-3.) The report of the case is not accessible, but from this statement of it, it would seem an authority to warrant the admission of evidence to ascertain the application of the instrument, and render it certain what land was intended to be *507conveyed under the power in this case. I am not aware that greater certainty is required in a letter of attorney than in an agreement for the sale of land. But it is clear that there must be evidence to identify the present as one of the titles referred to in the instrument, since the instrument itself contains no matter of description by which to identify the title, or the land conveyed by the attorney. By its terms, unaided by extrinsic evidence, it would as well support a conveyance of any other lands which the author of the power may have held under a title issued to a citizen by the legal authorities of the Republic of Mexico, as of the land embraced in the deed of the 18th of January, 1838. Unquestionably it was necessary to ascertain by evidence, upon the trial, that this was the land intended to be conveyed under the power. And as there was no such evidence, there was a failure on the part of the plaintiff to show title in himself to the land in controversy. The consequence is, that the judgment must be reversed, and the cause remanded for further proceedings.
Reversed and remanded.